Citation Nr: 9901551	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne secondary 
to Agent Orange exposure.

2.  Entitlement to service connection for deep vein 
thrombophlebitis with pulmonary embolism and septicemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
August 1971.

This matter comes before the Board of Veterans appeals 
(Board) on appeal of a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The appellant currently resides within 
the jurisdiction of the RO in Montgomery, Alabama.


REMAND

Initially, the Board notes that the most recent supplemental 
statement of the case, dated in August 1997, characterized 
the issue as new and material evidence to reopen claims for 
the disabilities in issue.  The veteran was furnished the law 
and regulations regarding new and material evidence.  In this 
regard, the November 1993 rating decision is not final.  As 
such any decision rendered must be made based on a de novo 
review of the record. 

There appears to be some confusion on the part of the 
appellant regarding his claim for service connection for 
chloracne as a result of Agent Orange exposure.  During his 
hearing at the RO, the appellant stated that he claimed 
service connection for chloracne as a result of Agent Orange 
exposure.  He indicated that the claim was finished because 
he had to file a claim within one year of exposure. 

In this regard, if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1998), are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (1998) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (1998).

Thus, the one-year period referenced by the appellant during 
his hearing applies only to the one-year presumptive period.  
The veteran is not precluded from establishing service 
connection by submitting proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of veterans Appeals has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The appellant asserts that in July 1969 he was treated for 
removal of a wart on his left upper extremity.  He 
subsequently developed and was treated for cellulitis of the 
left arm and hand.  He states that the cellulitis caused the 
development of the thrombophlebitis and associated problems.  
Statements from Drs. Ganzon, Kua, Casison, Stern, Jose-
Villareal, and Dizon are to the effect that the 
thrombophlebitis was related to the severe cellulitis of the 
left upper extremity for which the veteran received treatment 
in 1969.  

The service medical records appear to be incomplete.  The 
records show thatthat the veteran was treated at the 
dermatology clinic in August 1969 for removal of a wart.  He 
was to return the following week.  No subsequent relevant 
record is on file.  The National Personnel Records Center 
(NPRC) has indicated that all available records have been 
forwarded to the RO.  The evidence also reflects that the 
appellant has been awarded disability benefits by the Social 
Security Administration (SSA).  The Board is of the opinion 
that these records should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)

For the reasons stated above, the Board is of the opinion 
that additional development is warranted.  According, the 
case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
pertinent VA and private medical records, 
which are not on file.  The appellant 
should be requested to furnish copies of 
any service medical records in his 
possession concerning treatment for the 
cellulitis during service and the 
approximate month(s) and year(s), and 
unit(s) to which he was assigned when 
treated for the associated symptoms 
subsequent to August 5, 1969.  

He should further be informed that he may 
establish a well-grounded claim for 
service connection for chloracne by 
submitting medical evidence, which 
indicates that the currently diagnosed 
chloracne is secondary to Agent Orange 
exposure.

2.  The RO should take the appropriate 
action in order to obtain copies of the 
evidence on which the award of disability 
benefits by the SSA was based.

3.  The RO should request the NPRC to 
furnish copies of all pertinent sick call 
and morning reports, to include for 
August and September 1969.  

4.  A VA examination should be conducted 
by a specialist in vascular disorders in 
order to determine the etiology of the 
deep vein thrombophlebitis with pulmonary 
embolism and septicemia.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary should be performed.  Following 
the examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the deep vein 
thrombophlebitis with pulmonary embolism 
and septicemia is causally related to the 
reported inservice cellulitis involving 
the left upper extremity.  The examiners 
attention is directed to the statements 
of from Drs. Ganzon, Kua, Casison, Stern, 
Jose-Villareal, and Dizon.  A complete 
rational for any opinion expressed must 
be included in the examination report. 

5.  Thereafter the RO should readjudicate 
all issue in appellate status based on a 
de novo review of the record.

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
